Citation Nr: 1543447	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 9, 2014.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, since July 9, 2014. 

4.  Entitlement to service connection for a bladder disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for a prostate disability.

8.  Entitlement to service connection for bilateral shoulder disability.
9.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the June 2007 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective June 29, 2004.  In the July 2010 rating decision, the RO denied entitlement to service connection for tinnitus.   In the May 2013 rating decision, the RO denied entitlement to service connection for disabilities of the bladder, head, heart, prostate, right shoulder, left shoulder, and neck.

The PTSD was initially assigned a 30 percent disability rating in the September 2007 rating decision, effective June 29, 2004.  In a July 2009 rating decision, the RO increased the assigned rating to a 50 percent, effective June 29, 2004.  Furthermore, in a June 2015 rating decision, the Decision Review Officer (DRO) increased the assigned rating to a 70 percent, effective July 9, 2014.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This case was also developed on the matter of entitlement to total disability rating based on individual unemployability (TDIU).  In a June 2015 rating decision, the DRO awarded entitlement to a TDIU; as the Veteran was granted the full benefit sought the matter will not be considered by the Board.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014.).

The issues of entitlement to service connection for disabilities of the bladder, head, heart, prostate, right shoulder, left shoulder, and neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his tinnitus is associated with his service-connected bilateral hearing loss.

2.  Prior to July 9, 2014, the Veteran's PTSD was not manifested by a disability picture that results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Since July 9, 2014, the Veteran's PTSD is not manifested by a disability picture that results in total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 50 percent for PTSD, prior to July 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD, since July 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided that will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the tinnitus claim, since the entire benefit sought on appeal has been granted with respect to the issue of entitlement to service connection for tinnitus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the increased initial rating claim, the claim for a higher disability rating is "downstream" issue in that it arose from an initial grant of service connection.  Prior to the June 2007 rating decision, the RO issued a letter in November 2004 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective dates have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO obtained the Veteran's private and VA treatment records and service personnel records.  The Board notes that, with the exception of the Veteran's enlistment and separation examination reports, the Veteran's service treatment records (STRs) have not been located.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Veteran was informed of the inability to obtain his complete STRs by separate correspondence in May 2013.  See Formal Finding of Unavailability of Complete Service Treatment Records dated May 2013.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

The Veteran was afforded VA examinations in July 2005, May 2007, January 2010, and July 2014.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his tinnitus is related to his military service or his service-connected bilateral hearing loss.  See, e.g., Veteran's notice of disagreement (NOD) dated July 2010 and Veteran's statements dated March 2015.  

An April 2010 VA examination report includes a diagnosis of tinnitus.  Therefore, a current disability is established.

Although the Veteran's DD-214 shows that his military occupational specialty (MOS) was a cook, he has stated that he was exposed to loud noise, such as, small arms, jet planes, and military tanks during his basic training in Korea.  See Veteran's NOD dated July 2010.  This coupled with the fact that service connection is currently in effect for bilateral hearing loss, on the basis of exposure to acoustic trauma is sufficient evidence upon which to concede that the Veteran suffered acoustic trauma during service.  See rating decision dated July 2010.

The remaining question is whether there is a nexus or link between the Veteran's in-service noise exposure and his current tinnitus to establish direct service connection, or between his tinnitus and his service-connected bilateral hearing loss for secondary service connection.

In the April 2010 VA examination, the Veteran reported ringing in the ears once a month for years.  The examiner opined that the Veteran's tinnitus was not likely caused by or a result of his military service.  The VA examiner reasoned that "ringing in ears that lasts less than 5 minutes and occurs infrequently is typically non pathological and is common in the general population even in those persons with normal hearing without history of hazardous noise exposure."

Regarding secondary service connection, in a July 2014 VA opinion, after a review of the claims file, a VA audiologist opined that it is as likely as not that tinnitus is a symptom associated with the Veteran's hearing loss.  The VA examiner stated that tinnitus is known to be a symptom associated with hearing loss.  

The July 2014 VA examination and opinion were based upon a review of the Veteran's reported history and accompanied by a rationale that is not inconsistent with the evidence of record.  Thus, the opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 

In essence, while there is scant support in the record for direct service connection, there is unrebutted medical opinion that tinnitus is linked to the service-connected hearing loss.  In view of the totality of the evidence, service connection for tinnitus is warranted on a secondary basis.  As such, the benefit-of-the-doubt doctrine applies, and all reasonable doubt will be resolved in the Veteran's favor.  Therefore, the evidence establishes that his tinnitus is secondary to his service-connected bilateral hearing loss.  See 38 C.F.R. §§ 3.102, 3.310.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's PTSD is assigned a 50 percent disability rating prior to July 9, 2014, and 70 percent disability rating since July 9, 2014.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 72 as determined by a VA examiner and VA treatment providers.  These scores are indicative of moderate to transient symptoms.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.  A GAF score ranging from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records dated from May 2005 to June 2005 include reports of sleep impairment, hypervigilance, intrusive thoughts associated with his military experienced in Korea, panic attacks, anxiety, and exaggerated startle response.  GAF scores of 55 and 60 were assigned.  Specifically, in a June 2005 VA treatment record, the Veteran reported that he had a suicide ideation in 1970 when he was under the influence of alcohol.  Since that time, he reported that he has remained sober and has not had any suicidal ideations.  He stated that he is a retired truck driver.  The VA treatment provider found that the Veteran's PTSD symptoms ranged from moderate to severe and resulted in occupation and social impairment.  The VA examiner stated that although the Veteran is retired, his PTSD symptoms interfere with his ability to work and socialize with others.  The examiner diagnosed PTSD and alcohol abuse, in remission, secondary to PTSD.  

The Veteran was afforded a VA examination in July 2005.  The examiner documented the Veteran's symptoms of sleep impairment, nightmares, intrusive thoughts, panic attacks, anxiety, hypervigilance, exaggerated startle response, increased arousal, irritability, numbing and avoidance.  The Veteran again reported that in the 1970s he experienced suicidal ideation; however, currently he denied suicidal or homicidal ideation.  He also reported that after his discharge from his military service, he was hospitalized for a nervous disorder, alcohol abuse, and anxiety.  He has been sober since 1970.  He has been married for 51 years.  He has 4 children, two boys and two girls.  He stated his marriage has been challenging and that he has a difficulty establishing a relationship with his wife and children.  He explained that he does not allow others to establish a close relationship with him and he becomes irritable with others, to include his children.  He stated that most of his activities are inside the home, he is socially isolated.  The Veteran stated that he has been employed since his discharge from the military up until his retirement in 1995, most recently he was employed as a truck driver.  The examiner found that the Veteran's speech and memory were within normal limits.  His affect was anxious and irritable.  He exhibited fair judgement.  He exhibits no thought disturbances.  The examiner stated that the Veteran has difficulty showing emotion.  He is isolated from his family; he has no close friends.  The examiner opined that the Veteran is unable to obtain employment since his retirement, due to his social reclusiveness.  The examiner diagnosed PTSD and alcohol abuse in remission secondary to PTSD as self-medication for PTSD.  A GAF score of 60 was assigned. 

In a May 2007 VA examination, the Veteran reported a continuation of the symptoms noted in the July 2005 VA examination report.  He also reported depression and impaired concentration and memory.  He denied suicidal and homicidal ideation.  He stated that he has a good relationship with his wife and children.  However, he has difficulty establishing a close relationship with his children.  One of his sons is not speaking to his family, for unknown reasons.  He has no close friends; he prefers to be alone.  His hobbies consist of golf, shopping with his wife, daily exercise, and reading.  He is a retired truck driver.  The Veteran stated that since he has retried he has more difficulty coping with his symptoms.  Upon examining the Veteran's claims file, the VA examiner noted that the Veteran was hospitalized for a mental disorder in 1955 related to "nerves" and alcohol abuse, and in 1961 for an "acute brain syndrome associated with acute alcohol intoxication."  The VA examiner found that the Veteran's speech was spontaneous and his mood was anxious.  He exhibited normal thought content, judgement, intelligence, and insight.  He re-experiences traumatic events and avoids stimuli associated with trauma.  He has mildly impaired memory, as he is unable to recall certain events from his military service.  The VA examiner noted that although the Veteran reported that he is unable to recall his fellow servicemen's names, he is a fairly good historian.  His impulse control is fair.  The VA examiner found that the Veteran is able to take "good care of himself and has support of immediate family.  However he continues to feel quite socially isolated, numb/detached."  He is unable to feel close in marriage despite devotion to his wife and children.   He is able to maintain activities of daily living including personal hygiene; particularly, he arrived to the VA examination adequately groomed and casually dressed.  Specifically, as to the functional and occupational impairment, the examiner stated that prior to the Veteran's retirement; he was able to maintain employment as a truck driver largely by choosing work that allowed him to be alone and his own boss.  The Veteran retired due to his age and duration of work.  The VA examiner diagnosed PTSD, assessed the Veteran's symptoms ranging from moderate to chronic, and a GAF score of 55 was assigned.  

VA treatment records dated in June 2008 and July 2008 include reports of hypervigilance, flashbacks of his military service in Korea, intrusive thoughts, and sleep impairment.  He denied suicidal or homicidal ideation.  The Veteran reported that in 1961, he was arrested for destruction of property while under the influence of alcohol.  See VA treatment record dated July 2008.  Since that time he has remained sober and has not been arrested.  He reported a good relationship with his family.  He enjoys spending time with his family and golfing.  He reported difficulty concentrating.  The VA July 2008 treatment provider noted that he has evaluated the Veteran in the past, and since the Veteran has been prescribed medication he was calm, relaxed, smiling, and able to participate fully in the interview, and assigned a 72 GAF score.  

In a June 2009 VA treatment record, the Veteran reported a continuation of the symptoms noted in the July 2005 VA examination report.  Additionally, he reported that he has trouble trusting others and does not get close to others.  The VA treatment provider noted that the Veteran is avoidant of relationships and situations that will trigger his memory of Korea.  The Veteran's PTSD was assessed as moderate that resulted in moderate and occupational and social impairment. 
In August 2009, the Veteran submitted a claim for TDIU.

The Veteran was afforded a VA examination in January 2010.  The Veteran's current symptoms were reported to include sleep impairment, impaired concentration and memory, hypervigilance, exaggerated startle response, depression with periods of crying spells, and irritability.  The Veteran reported that he continues to be married to his wife of 54 years.  He stated he is not emotionally close with his wife; he does not express his feelings.  He becomes irritable with his wife and they argue on a weekly basis.  He does not have a relationship with his older son.  However, his other son lives with him and his wife.  He visits his two daughters frequently.  He stated that his social activities are limited; though, he has one close friend and he and his wife go out with a couple at least once a week.  He, his wife, and the other couple will play cards, watch television, or talk about sports.  His hobbies consist of playing golf with his neighbor and going out to a restaurant with his wife.  He retired from full time employment as a truck driver in 1995; he retained part-time employment from 1995 to 2001.  The Veteran stated that he remains retried, as he is unable to currently work due to physical problems.  The Veteran indicated he has various physical problems such as neck pain, shoulder pain, bladder tumor, and his prostate.  

The January 2010 VA examiner found that the Veteran is able to maintain activities of daily living with some difficulty, as the Veteran reported that he showers only twice a week.  He experiences decrease in emotional responsiveness.  He avoids thinking about events that trigger emotional trauma, such as his fellow servicemen's names.  His thought process is mildly impaired by poor concentration.  His communication with others is mildly impaired by social isolation and general mistrust of others.  He has diminished interested in some activities, to include social; however, the Veteran still maintains activities with others such as golfing and spending time with his wife.  He becomes intensely upset about events from his service occurring once a week.  During these times, the Veteran exhibits physiological reactivity particularly clenching his fists.  The examiner stated that the Veteran's anxiety and irritability impact his occupational functioning, which result in moderate loss of productivity and efficiency.  The VA examiner opined that "the Veteran's social functioning is disturbed to a mild to moderate degree because of some social isolation and general difficulty in dealing with others."  The examiner diagnosed PTSD and assigned a GAF score of 55. 

In a March 2010 statement, the Veteran indicated that although he was employed until 2001, he was under stress throughout his employment due to his PTSD.  His PTSD impacted his ability to work such as forgetting to complete tasks, impaired judgement a thought process, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Furthermore, he stated that he had to continue working due to his financial hardships.  

In an April 2010 VA treatment note, the Veteran reported a continuation of the symptoms noted in the January 2010 VA examination report.  The VA treatment provider noted that the Veteran is not able to get along with others on long term basis, due to his moodiness and disagreements with others.  The VA treatment provided opined that the Veteran's PTSD results in loss of productivity, lack of consistent attendance, and inability to be gainful employed.  

In a July 2014 VA examination, the examiner documented the Veteran's current symptoms of sleep impairment, intrusive memories, nightmares, hypervigilance, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, anxiety, panic attacks, impaired concentration and memory, and exaggerated startle response.  The Veteran reported that he continues to have a good relationship with his wife, two daughters, and his younger son.  However, he and his wife argue on a weekly basis.  His daughter visits him and his wife on a daily basis.  He stated that he and his wife were physically unable to take care of their home; therefore, they sold it to their younger son.  The Veteran, his wife, and his younger son all live in the home together.  As to hobbies and leisure activities, he stated that him and his wife go on leisurely walks, shop, and go out to dinner.  Additionally, he enjoyed golfing; however, due to his shoulder and neck problems he is unable to play golf.  He enjoys reading books; he has difficulty reading a short book, due to his memory.  The Veteran denied any homicidal or suicidal thoughts, or hallucinations.  The VA examiner found that the Veteran's speech was spontaneous and his mood was angry and stressed.  He exhibited normal thought content, judgement, intelligence, and insight.  He is hypervigilance as he frequently checks locks.  He has a "short fuse.  He yells and has trouble interacting with others."  He is able to maintain activities of daily living including personal hygiene; particularly, he arrived to the VA examination adequately groomed and casually dressed.  The VA examiner opined that the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with alcohol abuse, in remission, secondary to PTSD as self-medication for PTSD.  See VA treated reported dated June 2005 and VA examination report dated July 2005.  The VA examiner and VA treatment provider did not differentiate between symptomatology associated with the Veteran's PTSD and the nonservice-connected alcohol abuse, in remission, secondary to PTSD as self-medication for PTSD.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

Prior to July 9, 2014, the Veteran's PTSD has manifested by symptoms of sleep impairment, hypervigilance, depression, panic attacks, intrusive thoughts, exaggerated startle response, impaired concentration and memory, irritability, and numbing and avoidance.  These symptoms most closely approximate those listed in the criteria for a 50 percent rating under DC 9411.  

The Board finds that the next higher rating, 70 percent, is not warranted.  While there are a few symptoms that were reported in the VA examinations and VA treatment reports that are similar to symptoms associated with a 70 percent disability rating (for example, impaired impulse control, such as unprovoked irritability, difficulty establishing effective family relationships, and suicidal ideation) the Veteran's symptoms did not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 117.  For instance, the Veteran reported that his irritability impacts his relationship with his wife and children.  He stated that he and his wife argue on a weekly basis.  Furthermore, the July 2014 VA examiner stated that the Veteran yells and has trouble interacting with others.  However, the Veteran's irritability has never arisen to periods of impaired impulse (such as unprovoked irritability with periods of violence.)  In fact, there is no evidence to support that the Veteran's has had a history of any violence, and notably, the May 2007 VA examiner found that the Veteran's impulse control is fair.  

As to impairment in the ability to establish and maintain effective relationships, the Veteran has reported that he has difficulty establishing a relationship with his wife and children, as he does not allow others to establish a close relationship with him.  However, the evidence shows that the Veteran has been married for 54 years and that he spends most of his time with his wife, for example they go out to dinner, shop, and socializes with another couple on a weekly basis.  Furthermore, although he does not have a relationship with his older son, he lives with his younger sons and he visits with one of his daughters on daily basis.  As such, the Veteran was shown to maintain social relationships with family members and others.

While the July 2005 VA examiner opined that the Veteran was unable to obtain employment due to his social reclusiveness, the record reflects that the Veteran was able to accommodate for this over the years by working as a truck driver and limiting his social interaction.  Subsequent examiners have clarified that his social and industrial impairment is in the moderate range and does not nearly approximate total.  As to suicidal ideation, VA treatment reports show that the Veteran was hospitalized twice in 1955 and 1961 for various psychiatric symptoms, particularly on one occasion where the Veteran had suicidal ideation when he was under the influence, yet the Veteran has consistently denied suicidal ideation during VA examinations and in VA treatment visits.  Furthermore, the Veteran has reported that his hospitalizations were related to his alcohol abuse and he has stated that he has been sober since 1970.  As such, the Board finds that the Veteran's symptoms do not occur with such frequency, duration, or severity so as to result in occupational and social impairment with deficiencies in most areas.

Since July 9, 2014, the Veteran's PTSD has manifested by symptoms of sleep impairment, irritability and angry outbursts, nightmares, anxiety, hypervigilance, depression, exaggerated startle response, and impaired concentration and memory.  Crucially, the findings of the July 2014 VA examination report concluded that the Veteran's PTSD symptomatology was indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood, which is contemplated in the assignment of a 70 percent disability rating and does not meet or approximate the criteria for a higher rating. 

Throughout the entire appeal period, the criteria for a 100 percent rating are not met.  The VA treatment providers and VA examiners reported irritability and anger outburst, impairment of memory and concentration, difficulty in maintaining activities of daily living such as hygiene, and suicidal ideation.  These symptoms are similar to those associated with a 100 percent disability rating (such as persistent danger of hurting self or others, intermittent ability to perform activities of daily living, memory loss for names of close relatives or own name).  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the Veteran's irritability or suicidal ideation did not arise to the level of persistent danger of hurting self or others as contemplated in the 100 percent rating.  As indicated above, the Veteran's irritability was expressed typically as verbal aggression towards his wife and others.  There is no evidence to support that the Veteran's has had a history of any violence and he has consistently denied current suicidal ideations. 

As to his personal appearance and hygiene, the January 2010 VA examiner commented that the Veteran reported that he only showers twice a week; however, throughout the appeal period there is no other evidence supporting such a symptom.  To the contrary, the May 2007 and the July 2014 VA examiners noted that the Veteran arrived to the VA examinations as adequately groomed and casually dressed.  Additionally, the Veteran reported impairment of memory and concentration.  Although, the Veteran was unable to recall his fellow servicemen's names from service more than 50 decades ago, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Notably, the May 2007 VA examiner found that the Veteran was a fairly good historian.  

Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 55 to 72, which reflect various levels of moderate to transient impairment.  However, the Board finds that the frequency and severity of the symptoms noted at the multiple treatment sessions and examinations conducted during this appeal that are of the utmost significance.  As such, upon review of the Veteran's VA treatment records, examinations, and submitted statements the totality of the symptoms described above more nearly approximate those contemplated by the 50 percent rating criteria prior to July 9, 2014, and the 70 percent rating criteria since July 9, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Therefore, the evidence of record does not support the schedular criteria required for increased disability ratings as to this service-connected disability at any time during the current appeal.  This claim must be denied.  
IV.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, VA examination reports and treatment records noted the Veteran's sleep impairment, hypervigilance; depression, exaggerated startle response, difficulty establishing effective family relationships, impaired concentration and memory, and irritability; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record shows that the Veteran is in receipt of TDIU, effective July 9, 2014.  See rating decision dated June 2015.  Prior to July 9, 2014, the evidence shows that the Veteran was employed full-time up until his retirement in 1995 and he retained part-time employment from 1995 to 2001.  See, e.g., employment information from E W Grenon & Son dated March 2010.  The Veteran has submitted statements that he unable to obtain employment due to his PTSD.  Additionally, in a March 2015 statement, the Veteran's prior employer stated that prior to the Veteran's retirement in 2001, "his job performance started getting out of hand."  However, in a May 2007 VA examination report, the examiner indicated that the Veteran retired due to his age and duration of his work.  Additionally, during a January 2010 VA examination, the Veteran stated that he retired due to his physical problems such as a bladder tumor, prostate, shoulder problems, neck problems.  Notably, the Veteran's listed physical problems are non-service connected disabilities.  The degree of social and industrial impairment due to service-connected PTSD was in the moderate range and the hearing loss and tinnitus in the mild range.  The Board finds that prior to July 9, 2014, the Veteran's service-connected disability alone did not precluded gainful employment.  Therefore, the Board finds no basis for awarding entitlement to TDIU, prior to July 9, 2014.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.

Entitlement to an initial disability rating in excess of 50 percent for PTSD, prior to July 9, 2014, is denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD, since July 9, 2014, is denied.



REMAND

In the May 2013 rating decision, the RO denied entitlement to service connection disabilities of the bladder, head, heart, prostate, right shoulder, left shoulder, and neck.  In January 2014, the Veteran submitted a timely NOD with the May 2013 rating decision.  A statement of the case (SOC) has not yet been issued for theses issues and upon remand such should be accomplished.  See Manlincon v. West, 12 Vet. App. 119 (1998) (holding that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should readjudicate the issues of entitlement to service connection for disabilities of the bladder, head, heart, prostate, shoulders, and neck.  If the claims remain denied, the RO is directed to promulgate a statement of the case on these issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if a timely substantive appeal is submitted.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


